Title: From James Madison to James Madison, Sr., 23 February 1795
From: Madison, James
To: Madison, James, Sr.


Hond. Sir
Feby. 23. 1795
Inclosed is the explanation from the offices concerning Mr. L’s claim. The Treaty made by Mr. Jay is not yet come to hand & we know nothing more of its articles than what has been conjectured from the hints in the Newspapers. I have already let you know that if you mean that I shd. sell your paper, you must forward the proper powers. The period is becoming favorable. It can now be sold at par. As I shall not be able to get off for some time after the adjournment, you may venture to write & communicate with me till I give you notice that your letters will be too late. If you, my mother or Fanny want any particular articles to be got let me know it. I understand it is reported in some parts of my District that I decline being a candidate in March. Perhaps I ought on many considerations to do so—but I have said nothing from which the Report could spring, and find myself constrained again to sacrifice both my inclination and interest. If you have an opportunity of seeing or dropping a few lines to any particular friend in Louisa (say Mr. A. Fontaine) I should therefore be glad you would contradict the Report, as well as let it be known, that it is not in my power to be in the district before the election as I would wish. I rely on you & my brother W. to give the proper explanations in Orange & Madison Counties. Congs. will adjourn on the 3d. of March. Yr. Affe. son
Js. Madison Jr
